Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 17, 2019

                                        No. 04-19-00242-CV

                    IN THE INTEREST OF S.M.H., ET AL., CHILDREN,

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA01398
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child that
must be disposed of by this court within 180 days of the date the notice of appeal was filed in
the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed notice of appeal on April
18, 2019. Accordingly, the record was due April 29, 2019. See TEX. R. APP. P. 26.1(b),
35.1(b). Because the record was not filed by the due date, the clerk of this court notified the
court reporter, Elva Chapa, by letter that she is the reporter responsible for the record and that
the record was late. See TEX. R. APP. P. 37.3(a). Our letter required the record be filed by May
13, 2019. The record has not been filed.

       We order the court reporter, Elva Chapa, to file the reporter’s record by May 24,
2019. The court will not grant any further extension of time to file the record in the absence of
a showing of extraordinary circumstances that prevent the timely filing of the record and
reasonable assurance the record will be completed and filed by the requested extended
deadline.

        Because this is an appeal from the termination of parental rights, “the trial court must
direct the official or deputy reporter to immediately commence the preparation of the reporter’s
record. The trial court must arrange for a substitute reporter, if necessary.” TEX. R. APP. P.
28.4(b)(1). We further order the clerk of this court to serve a copy of this order on the trial
court. See TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed”).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 17th day of May, 2019.




                                             ___________________________________
                                             KEITH E. HOTTLE,
                                             Clerk of Court